DETAILED ACTION
Claims 1-16 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Broadest Reasonable Interpretation
Endocannabinoid system dysfunction will be defined as activation of the CB1 receptor to a degree and time period that promotes a disease phenotype, which includes the CB1 activation seen in high fat diet-induced obesity models shown in Figures 1-6. The specification further states endocannabinoid system dysfunction and chronic inflammation promote obesity and its complications (page 17, paragraph 57).

Claim Rejections U.S.C. §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 6 recites the limitation "the inflammation is adipose tissue inflammation" in the first and second line of the claim. There is insufficient antecedent basis for this limitation in the claim. The method of claim 1 specifies dampening “neuroinflammation,” not a general form of inflammation that can be clarified as adipose tissue inflammation. 

Claim 14 recites the limitation "the inflammation is adipose tissue inflammation" in the first and second line of the claim. There is insufficient antecedent basis for this limitation in the claim. The method of claim 9 specifies dampening “neuroinflammation,” not a general form of inflammation that can be clarified as adipose tissue inflammation. 

Claim Rejections U.S.C. §102 and §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miranda K et al. (Miranda K et al. Front. Immunol. 2019 10:1049).

Regarding claim 1, 4, 8-9, and 12 Miranda teaches a method for treatment of dietary induced obesity and endocannabinoid system dysfunction comprising treating mice with AM251, an antagonist of CB1 that activates the induction of miR-30e-5p expression through the CB1 receptor, which specifically targets immune cells (adipose tissue macrophages (ATM) and hematopoietic bone marrow derived macrophages (BMDM)) to decrease inflammation and induce weight loss when challenged with high fat diet (abstract and page 8 Figure 5). The method of treatment taught by Miranda would inherently decrease neuroinflammation because the functional method steps of “targeting” and “activating” immune-specific CB1 cells for treatment of endocannabinoid system dysfunction and dietary induced obesity are performed, which thus “enables” CB1 signaling in immune cells to perform their inherent function. Regarding claims 3 and 11, the enablement of CB1 signaling in immune cells to decrease appetite is an inherent feature of the method steps as above. 
Regarding claims 2, 5-7, 10, and 13-16, Miranda teaches a method of treatment for endocannabinoid system dysfunction and diet induced obesity through CB1 receptor and high fat diet induced obesity mice with 10 mg/kg AM251 that targets immune-specific CB1 receptors on adipose tissue macrophages cells to decrease adipose tissue inflammation, ATM presence in adipose tissue, which decreases adipose tissue (Figure 1, 2).

Conclusion
No claims are allowable.

Any inquiry concerning this communication should be directed to JOHN J SKOKO III at telephone number (571)272-1107.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J SKOKO III whose telephone number is (571)272-1107. The examiner can normally be reached on Monday-Thursday from 8:30 AM to 4:30 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu, can be reached at telephone number (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/J.J.S./Examiner, Art Unit 1643    

/Brad Duffy/Primary Examiner, Art Unit 1643